9 F.3d 1543
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eric Terrell HARRIS, Plaintiff-Appellant,v.C.L. Kolmetz, Custodian of Records;  Richard G. Engels,Chief of Police;  Henrico County PoliceDepartment, Defendants-Appellees.
No. 93-6743.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 16, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.
Eric Terrell Harris, Appellant Pro Se.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals the district court's order adopting the magistrate judge's recommendation and dismissing his 42 U.S.C.s 1983 (1988) complaint.  The district court assessed a filing fee in accordance with  Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the case when Appellant failed to comply with the fee order.  Finding no abuse of discretion, we grant leave to proceed in forma pauperis and affirm the district court's order as modified to reflect dismissal without prejudice.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED